DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/16/2021 has been entered. Claims 1-19 remain pending in the application. New claims (16-19) have been added to the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


   Claims 1-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims recites the limitation “that best fit”, however it is unclear how the coordinates best fit the received signals to the vector, or the first computed magnetic field to the second computed magnetic field, since the term “best” in best fit is a relative term therefore, the claims are indefinite. 
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims  1-2, 4-5, 8-12, and 15-19  are rejected under 35 U.S.C. 102 (a)(1)  as being  anticipated by Efrat et al. US Pub No.: US2017/0115364.

Regarding Claim 1, Efrat teaches A method, comprising: receiving by a processor (Figure 1, element 108, paragraph 0038), from a magnetic field sensor affixed to a probe (Figure 1, elements 104 and 106, paragraph 0037), signals output by the sensor in response to a calibrated magnetic field in a vicinity of the probe ; estimating, by the processor (Figure 1, element 108, paragraph 0038), using calibration data of the calibrated magnetic field (figure 1, element 112, paragraph 0039), location coordinates of the magnetic field sensor (see paragraph 0039); computing by the processor, using the calibration data and the estimated location coordinates, an estimated magnetic field 1 and 1222);  and 19 1002-1758 S4 ID-1264, BI05932USNPpresenting, on a display, a position of the probe based on the final location coordinates and the updated orientation coordinates (see paragraph 0045).

Regarding claim 2, Efrat teaches the method according to claim 1, and comprising computing by the processor, using the calibration data and the final location coordinates, final magnetic field vector comprising orientation coordinates ( see paragraphs 0039, and 0046-0047), computing by the processor, for the final location coordinates, final orientation coordinates that best fit the received signals to the final magnetic field vector, 

Regarding claim 4, Efrat teaches the method according to claim 1, wherein the orientation coordinates comprise Euler angles comprising a roll angle, a pitch angle and a yaw angle (see paragraph 0036).

Regarding claim 5, Efrat teaches the method according to claim 1, wherein the location coordinates comprise three-dimensional coordinates on multiple axes in a coordinate system (see paragraphs 0035 and 0038).

Regarding claim 8, Efrat teaches An apparatus, comprising: a medical probe configured to be inserted into a body cavity (figure 1, element 106, paragraph 0037); a magnetic field sensor affixed to the probe (figure 1, element 104, paragraph 0037); a display (figure 2, element 160, paragraph 0045); and a processor configured (figure 1, element 108, paragraph 0038): to receive, from the magnetic field sensor affixed to the probe, signals output by the sensor in response to a calibrated magnetic field in a vicinity of the probe, to estimate, using calibration data of the calibrated magnetic field, location coordinates of the magnetic field sensor (see paragraph 0038), to compute, using the calibration data and the estimated location coordinates, an estimated magnetic field vector comprising orientation coordinates (see paragraph 0046), to compute, for the estimated location coordinates, updated orientation coordinates that best fit the received signals to the estimated magnetic field vector (see paragraphs 0039 and 0046), to compute, based on the updated orientation coordinates, updated location coordinates that best fit the received signals to the estimated magnetic field vector (see paragraph 0040), to repeat over multiple iterations the steps of computing the estimated magnetic field vector, computing the updated orientation coordinates, and computing the updated location coordinates and monitoring changes in the updated location coordinates over the iterations until the changes over a succession of the iterations meet a predefined linearity criterion (see paragraphs 0040 and 0047); upon detecting that the changes have met the linearity criterion, terminating the iterations and computing final location coordinates of the magnetic field sensor by a linear projection from the updated location coordinates (see figure 1, element 1221 and 1222);  and presenting, on a display, a position of the probe based on the final location coordinates and the updated orientation coordinates (see paragraph 0045).

Regarding claim 9, Efrat teaches The apparatus according to claim 8, wherein the processor is configured to compute, using the calibration data and the final location coordinates, final magnetic field vector comprising orientation coordinates ( see paragraphs 0039, and 0046-0047), computing by the processor, for the final location coordinates, final orientation coordinates that best fit the received signals to the final magnetic field vector, and presenting, on the display, the position of the probe based on the final location coordinates and the final orientation coordinates (see paragraphs 0040, and 0045).
Regarding claim 11, Efrat teaches the apparatus according to claim 8, wherein the orientation coordinates comprise Euler angles comprising a roll angle, a pitch angle and a yaw angle (see paragraph 0036)..

Regarding claim 12, Efrat teaches the apparatus according to claim 8, wherein the location coordinates comprise three-dimensional coordinates on multiple axes in a coordinate system (see paragraphs 0035 and 0038)

Regarding claim 15, Efrat teaches A computer software product (figure 1, element 108, paragraph 0038), operated in conjunction with a probe that is configured for insertion into a body cavity of a patient and includes a magnetic sensor (figure 1, elements 104 and 106, paragraph 0037), the product23 1002-1758 S4 ID-1264, BIO5932USNPcomprising a non-transitory computer-readable medium (figure 1, element 107, paragraph 0038), in which program instructions are stored, which instructions, when read by a computer, cause the computer (see paragraphs 0038-0046): to receive, from the magnetic field sensor affixed to the probe (Figure 1, elements 104 and 106, paragraph 0037), signals output by the sensor in response to a calibrated magnetic field in a vicinity of the probe; to estimate, by the processor (Figure 1, element 108, paragraph 0038), using calibration data of the calibrated magnetic field (figure 1, element 112, paragraph 0039), location coordinates of the magnetic field sensor (see paragraph 0039); to compute, using the calibration data and the estimated location coordinates, an estimated magnetic field vector comprising orientation coordinates (see paragraph 0039); to compute, for the estimated location coordinates, updated orientation coordinates that best fit the received signals to the estimated magnetic field vector (see paragraphs 0039 and 0046);  to compute, based on the updated orientation coordinates, updated location coordinates that best fit the received signals to the estimated magnetic field vector (see paragraph 40); to repeat over multiple iterations the steps of computing the estimated magnetic field vector, and computing the updated orientation coordinates, and computing the updated location coordinates and monitoring changes in the updated location coordinates over the iterations until the changes over a succession of the iterations meet a predefined linearity criterion (see paragraphs 0040 and 0047); upon detecting that the changes have met the linearity criterion, to terminate the iterations and computing final location coordinates of the magnetic field sensor by a linear projection from the updated location coordinates (see figure 1, element 1221 and 1222);  and 19 to present1002-1758 S4 ID-1264, BI05932USNPto, on a display, a position of the probe based on the final location coordinates and the updated orientation coordinates (see paragraph 0045).

Regarding claim 16, Efrat teaches The method of claim 1 wherein the step of computing updated orientation coordinates comprises generating a first computed magnetic field based on the estimated location and orientation coordinates (see paragraphs 0039 and 0046), generating a second computed magnetic field based on the received signals, and computing the updated estimated orientation coordinates by virtually rotating the magnetic field sensor to find an orientation that best fits the first computed magnetic field to the second computed magnetic field (see paragraphs 0039, 0046, and 0051).
Regarding claim 17, Efrat teaches The method of claim 1 wherein the step of computing updated location coordinates comprises generating, based on the calibration data, a first computed magnetic field based on the estimated location and orientation coordinates, generating a second computed magnetic field that is based on the received signals (see paragraphs 0039 and 0046), and computing the update location coordinates by virtually moving the magnetic field sensor to find a location that best fits the first computed magnetic field to the second computed magnetic field (see paragraphs 0039 and 0046).

Regarding claim 18, Efrat teaches The system of claim 8 wherein computing updated orientation coordinates comprises generating a first computed magnetic field based on the estimated location and orientation coordinates, generating a second computed magnetic field based on the received signals (see paragraphs 0039 and 0046), and computing the updated estimated orientation coordinates by virtually rotating the magnetic field sensor to find an orientation that best fits the first computed magnetic field to the second computed magnetic field (see paragraphs 0039, 0046, and 0051).

Regarding claim 19, Efrat teaches The system of claim 8 wherein computing updated location coordinates comprises generating, based on the calibration data, a first computed magnetic field based on the estimated location and orientation coordinates (see paragraphs 0039 and 0046), generating a second computed magnetic field that is based on the received signals, and computing the update location coordinates by virtually moving the magnetic field sensor to find a location that best fits the first computed magnetic field to the second computed magnetic field (see paragraphs 0039 and 0046).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-7, 10, and 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over Efrat et al. US Pub No. US2017/0115364.
Regarding claim 3, Efrat teaches the method according to claim 1, wherein the probe comprises an intracardiac catheter inserted into a chamber of a heart (See paragraph 0033).
Efrat discloses a freestanding mapping handle, which is inserted into a body of a patient. Although Efrat doesn’t explicitly teach a probe with an intracardiac catheter that is inserted into a chamber of a heart, it would have been obvious to one skill in the art to add an intracardiac catheter that can be inserted into a chamber of a heart because doing so will enable the user to withdraw samples of blood and measure pressures within the heart’s chambers.


Regarding claim 6, Efrat teaches the method according to claim 1, wherein the multiple iterations comprise a first iteration followed successively by a second iteration followed successively by a third iteration, and wherein the linearity criterion comprises detecting that a distance between the updated location coordinates computed during the first iteration and the updated location coordinates computed during the second iteration is in accordance with a distance between the updated location coordinates computed during the second iteration and20 1002-1758 S4 ID-1264, BIO5932USNPthe updated location coordinates computed during the third iteration (see paragraph 0083).

Efrat discloses an iterative process, which includes predetermining the number of iterations the process will the do. Although Efrat doesn’t explicitly teach having three iterations, it would have been obvious to one  skill in the art to set the iteration process to three iterations because doing so will reduce the number of iterations required to estimate the location and orientation of a probe. Also, doing so will allow the user to get the results faster.

Regarding claim 7, Efrat teaches The method according to claim 1, wherein the multiple iterations comprise a first iteration followed successively by a second iteration followed successively by a third iteration, and wherein the linearity criterion comprises detecting that a slope from the updated location coordinates computed during the first iteration to the updates location coordinates computed during the second iteration is in accordance with a slope from the updated location coordinates computed during the second iteration to the updates location coordinates computed during the third iteration (figures 1 and 4, see paragraphs 0039-0040 and 0057).

Efrat discloses an iterative process, which includes predetermining the number of iterations the process will the do. Although Efrat doesn’t explicitly teach having three iterations, it would have been obvious to one  skill in the art to set the iteration process to three iterations because doing so will reduce the number of iterations required to estimate the location and orientation of a probe. Also, doing so will allow the user to get the results faster.

[AltContent: rect]
    PNG
    media_image1.png
    698
    766
    media_image1.png
    Greyscale


Regarding claim 10, Efrat teaches the method according to claim 1, wherein the probe comprises an intracardiac catheter inserted into a chamber of a heart (See paragraph 0033).
Efrat discloses a freestanding mapping handle, which is inserted into a body of a patient. Although Efrat doesn’t explicitly teach a probe with an intracardiac catheter that is inserted into a chamber of a heart, it would have been obvious to one skill in the art to add an intracardiac catheter that can be inserted into a chamber of a heart because doing so will enable the user to withdraw samples of blood and measure pressures within the heart’s chambers.
Regarding claim 13, Efrat teaches the apparatus according to claim 8, wherein the multiple iterations comprise a first iteration followed successively by a second iteration followed successively by a third iteration, and wherein the linearity criterion comprises detecting that a distance between the updated location coordinates computed during the first iteration and the updated location coordinates computed during the second iteration is in accordance with a distance between the updated location coordinates computed during the second iteration and the updated location coordinates computed during the third iteration (see paragraph 0083). 
Efrat discloses an iterative process, which includes predetermining the number of iterations the process will the do. Although Efrat doesn’t explicitly teach having three iterations, it would have been obvious to one  skill in the art to set the iteration process to three iterations because doing so will reduce the number of iterations required to estimate the location and orientation of a probe. Also, doing so will allow the user to get the results faster.

Regarding  claim 14, Efrat teaches The apparatus according to claim 8, wherein the multiple iterations comprise a first iteration followed successively by a second iteration followed successively by a third iteration, and wherein the linearity criterion comprises detecting that a slope from the updated location coordinates computed during the first iteration to the updates location coordinates computed during the second iteration is in accordance with a slope from the updated location coordinates computed during the second iteration to the updates location coordinates computed during the third iteration (figures 1 and 4, see paragraphs 0039-0040 and 0057).
Efrat discloses an iterative process, which includes predetermining the number of iterations the process will the do. Although Efrat doesn’t explicitly teach having three iterations, it would have been obvious to one  skill in the art to set the iteration process to three iterations because doing so will reduce the number of iterations required to estimate the location and orientation of a probe. Also, doing so will allow the user to get the results faster.
[AltContent: rect]
    PNG
    media_image1.png
    698
    766
    media_image1.png
    Greyscale




Response to Arguments
Applicant's arguments, see remarks page 10, filed 02/16/2021, with respect to claims 1-15 have been fully considered but they are not persuasive. The 35 U.S.C 112(b) rejection of claims 1-15 is still remaining because the language of the claim invokes 35 U.S.C 112(b) rejection. The limitation “Best fits” is defined in the applicant’s specification as “most closely matches”. The limitation "Best fits" is not defined by the claim, the specification does not provide a clear explanation on how closely it matches, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear how the coordinates closely matches the received signals to the vector, or the first computed magnetic field to the second computed magnetic field. Thus, the claims are indefinite.
Applicant's arguments, see remarks pages 11-13, filed 02/16/2021, with respect to claims 1-15 have been fully considered but they are not persuasive. The 35 U.S.C 102 rejection of claims 1-2, 4-5, 8-12, and 15-19 is still remaining because Efrat teaches all the elements of independent claims 1, 8, and 15 and their dependents. 
For example, the applicant’s argument about the “calibrated magnetic field” is not persuasive because the applicant’s specification teaches that the calibrated magnetic field is the product of a calibrated magnetic field generator (see paragraph 0029, of applicant’s the specification) and to the calibrate magnetic field generator, an individual places a magnetic field sensor at known locations in volume. Then, the processor receives signals from the sensor and stores the coordinates of the given location and values indicated by the signals. The information stored is the calibrated data (see paragraph 0041, of the applicant’s specification).
 Efrat teaches all of the above limitations. Efrat specification teaches an operator holds a freestanding mapping handle (where the magnetic field detector is positioned) in the volume of interest. When the magnetic field detector is in a volume, it measures the magnetic flux at a plurality of poses and stores these measurements in the memory. The processor then measures the magnetic field (see paragraph 0039, Efrat’s specification). Therefore, the magnetic field generator in Efrat’s invention is calibrated.
Applicant's arguments, see remarks page 13, filed 02/16/2021, with respect to the 35 U.S.C 103 rejection have been fully considered but they are not persuasive. The 35 U.S.C 103 rejection of claims 3, 6-7, 10, and 13-14 is still remaining.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793